Gunter, Justice.
This appeal is from a conviction by a jury for armed robbery. The appellant and two others robbed a victim of money by use of a pistol. Two eyewitnesses identified the appellant as one of the three persons participating in the robbery.
The appellant has enumerated five errors in this court. We have reviewed the record, and we find that all five enumerated errors are frivolous to the extent that they do not warrant treatment in this opinion. The evidence was more than ample to sustain the conviction.

Judgment affirmed.


All the Justices concur.